The Honorable Jeffrey Langton
dissents.
It is Judge Langton’s opinion that the sentence imposed is clearly inadequate and that the defendant should receive a ten (10) year commitment to the Department of Corrections, with none of that time suspended, to ensure that the defendant does complete Phases I and II of the Sex Offender Treatment Program in the Montana State Prison. The reasons for the amendment would include the fact that the offense is a gross violation of trust, the defendant is a multiple offender, and the fact that the defendant previously failed outpatient sex offender treatment.
Member, Hon. Jeffrey Langton